J-A15028-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 LYSBETH W. CLARK                        :    IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 BRUCE L. CLARK                          :
                                         :
                    Appellant            :    No. 1817 MDA 2017

                 Appeal from the Order November 15, 2017
     In the Court of Common Pleas of Lancaster County Civil Division at
                          No(s): CI-1979-May-262


BEFORE: PANELLA, J., MURRAY, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY MURRAY, J.:                              FILED JULY 11, 2018

      Bruce L. Clark (Husband) appeals pro se from the order denying his

motion for the “Determination of the Obvious Validity of the Defendant’s and

the Court’s Documented Identical Versions of the Postnuptial Agreement of

1984.” We affirm.

      The trial court summarized the relevant factual history of this case as

follows:
            Husband and [Lysbeth W. Clark (Wife)] signed a post-
      nuptial agreement on December 27, 1984. As stated in paragraph
      twelve (12) of the Agreement, Wife is entitled to a percentage of
      Husband’s Philadelphia Electric Company pension when Husband
      begins drawing on it. Paragraph 12 also contains a formula to
      determine Wife’s monthly portion of Husband’s pension payout.
      In 1995, Husband retired and Wife began receiving her portion of
      Husband’s pension payment directly from Husband. The amount
      of this payment was $532.30 per month.             Husband began
      withholding monthly payments to Wife in October 2015. Husband
      stated the reason he stopped making the payments was because
      Wife interfered with his relationship with their daughter and their
      grandchildren.
J-A15028-18



Trial Court Opinion, 12/15/17, at 4-5 (citations omitted).

      On July 6, 2016, Wife filed a petition to enforce the postnuptial

agreement and for counsel fees, which the trial court granted on July 8, 2016.

Between July 14, 2016 and November 30, 2016, Husband filed eight petitions

challenging the validity of the postnuptial agreement, all of which were denied

by the trial court. On December 14, 2016, the parties came to an agreement

and executed a Qualified Domestic Relations Order addressing Wife’s

entitlement to a portion of Husband’s pension payout. However, beginning on

January 4, 2017 through November 14, 2017, Husband filed another six

petitions challenging the validity of the postnuptial agreement. The trial court

denied each petition. On November 27, 2017, Husband filed a timely pro se

notice of appeal from the trial court’s order denying as moot Husband’s most

recent motion challenging the validity of the postnuptial agreement. The trial

court issued its Rule 1925(a) opinion on December 15, 2017.

      In reviewing Husband’s brief, we are unable to discern the issue or

issues that Husband wishes this Court to review because Husband has failed

to include a statement of questions involved. We have recognized that the

omission of a statement of questions involved is “particularly grievous since

the statement . . . defines the specific issues this court is asked to review.”

Commonwealth v. Maris, 629 A.2d 1014, 1015-16 (Pa. Super. 1993).

“When the omission of the statement of questions [involved] is combined with

the lack of any organized and developed arguments, it becomes clear that




                                     -2-
J-A15028-18



appellant’s brief is insufficient to allow us to conduct meaningful judicial

review.” Smathers v. Smathers, 670 A.2d 1159, 1160 (Pa. Super. 1996).

      Additionally, Husband’s brief fails to comply with the Pennsylvania Rules

of Appellate Procedure. Rule 2111(a) mandates that an appellant’s brief shall

consist of the following matters, separately and distinctly entitled, and in the

following order:

      (1)   Statement of jurisdiction.

      (2)   Order or other determination in question.

      (3)   Statement of both the scope of review and the standard of
            review.

      (4)   Statement of the questions involved.

      (5)   Statement of the case.

      (6)   Summary of argument.

      (7)   Statement of the reasons to allow an appeal to challenge
            the discretionary aspects of a sentence, if applicable.

      (8)   Argument for appellant.

      (9)   A short conclusion stating the precise relief sought.

      (10) The opinions and pleadings specified in paragraphs (b) and
           (c) of this rule.

      (11) In the Superior Court, a copy of the statement of the
           matters complained of on appeal, filed with the trial court
           pursuant to Rule 1925(b), or an averment that no order
           requiring a statement of errors complained of on appeal
           pursuant to Pa.R.A.P. 1925(b) was entered.

      (12) The certificates of compliance required by Pa.R.A.P. 127 and
           2135(d).


                                      -3-
J-A15028-18



Pa.R.A.P. 2111(a) (emphasis added).

       Husband’s pro se brief does not contain any of the sections mandated

by Rule 2111(a). Moreover, Husband’s brief fails to include citations to legal

authority and record citations.         See Pa.R.A.P. 2119(a) (requiring that an

appellant develop an argument with citation to and analysis of relevant legal

authority); see also Papadoplos v. Schmidt, Ronca & Kramer, P.C., 21
A.3d 1216, 1229 (Pa. Super. 2011) (finding waiver where the appellants

advanced only a cursory argument in support of their issue, and failed to cite

to any pertinent legal authority). Based upon these deficiencies, Husband’s

claim is waived.1 For this reason, we find no basis upon which to disturb the

trial court’s order.

       Order affirmed.




____________________________________________


1 Although Husband is proceeding pro se in this appeal, he must still comply
with the Pennsylvania Rules of Appellate Procedure. Jones v. Rudenstein,
585 A.2d 520, 522 (Pa. Super. 1991) (citing Farretta v. California, 422 U.S.
806, 834 n.46 (1975)). Husband’s pro se representation does not relieve him
of his duty to properly raise and develop appealable claims. Smathers, 670
A.2d at 1160. We have explained:

       [A]ny layperson choosing to represent himself in a legal
       proceeding must, to some reasonable extent, assume the risk that
       his lack of expertise and legal training will prove his undoing.

Kovalev v. Sowell, 839 A.2d 359, 367 n.7 (Pa. Super. 2003) (citation,
quotation marks and brackets omitted).


                                           -4-
J-A15028-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 07/11/2018




                          -5-